           Case 1:12-cr-00445-JMF Document 817 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :     12-CR-445-1 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
JUAN FERNANDEZ,                                                        :       AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant Juan Fernandez moves, pursuant to 18 U.S.C. § 3582(c)(1)(A), for

compassionate release in light of the COVID-19 pandemic. See ECF No. 812. Under the

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), the Court “may reduce” a defendant’s

term of imprisonment “if it finds that . . . extraordinary and compelling reasons warrant such a

reduction” and that “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission” and the sentencing factors set forth in 18 U.S.C. § 3553(a).

        Upon review of the parties’ submissions, the Court denies the motion, substantially for

the reasons set forth in the Government’s opposition. See ECF No. 813. As the Government

concedes, there are certainly extraordinary and compelling reasons for compassionate release.

See id. at 2; see also, e.g., United States v. Maya Arango, No. 15-CR-104 (JMF), 2020 WL

3488909, at *2 (S.D.N.Y. June 26, 2020) (holding that the threat of COVID-19 to inmates in

prison qualifies as an extraordinary and compelling reason for compassionate release). But,

considering the Section 3553 factors, the Court concludes that compassionate release is

unwarranted. Among other things, Fernandez’s crimes were serious, involving guns and

violence; as the Court noted at sentencing, Fernandez somewhat minimized his culpability and
         Case 1:12-cr-00445-JMF Document 817 Filed 07/17/20 Page 2 of 2




arguably did not take full responsibility for the scope or gravity of his conduct; even so, the

Court granted a significant downward variance from the Guidelines range; there are no positive

cases in the facility where Fernandez is detained; and Fernandez has served only about half of his

sentence. On top of that, given the 180-month statutory mandatory minimum, granting

compassionate release would be in tension, if not conflict, with Congress’s intent and would risk

creating an “unwarranted sentence disparit[y]” between the sentence imposed on Fernandez and

the sentences imposed on other, similarly situated defendants who were sentenced in accordance

with the statutory mandatory minimum. 18 U.S.C. § 3553(a)(6); see United States v. Ebbers,

432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (“[I]n deciding motions for compassionate release, the

Court should be wary of using the motion to . . . introduce unprincipled variance into the

execution of duly-imposed sentences . . . .”). That, in turn, “could undermine respect for law.”

Ebbers, 432 F. Supp. 3d at 430 n.11; see 18 U.S.C. § 3553(a)(2), (b)(1) (providing that, in

imposing a sentence, the court “shall consider,” among other things, “the need for the sentence

imposed . . . to promote respect for the law”).

       Accordingly, Fernandez’s motion is DENIED. The Clerk of Court is directed to

terminate ECF No. 812.

       SO ORDERED.


Dated: July 16, 2020
       New York, New York                             _______________________________
                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                  2
